Citation Nr: 1809111	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-00 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board)on appeal from a rating decision  by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a January 2017 examination, a VA examiner opined the Veteran's sleep apnea is not directly related to his active duty service, stating there is no correlation between sinusitis, hay fever, or any sinus disease and sleep apnea, as sleep apnea can only be diagnosed by sleep study.  However, the VA examiner stated later in his opinion that sleep apnea tends to be multifactorial in nature, including sinus conditions and upper respiratory conditions.  Further, the VA examiner did not address the April 2015opinion from Dr. S.P.as requested by the Board.  

Accordingly, the Board the remanded the matter for another opinion in November 2017.  The Board also noted that examiner indicated that one of the factors which may lead to sleep apnea is drug abuse and lifestyle.  The Veteran's VA treatment records indicate a long history of alcohol and marijuana use and/or abuse beginning after the Veteran's return from Vietnam, and indicate this use/abuse was related to the Veteran's service-connected PTSD.  See, e.g., December 2013 VA mental health note (Veteran states marijuana use relaxes him); February 2010 Grady Health System psychiatry consultation (self-medicates PTSD symptoms with alcohol); January 2010 VA mental health initial evaluation note (stared drinking heavily in Vietnam); October 2009 VA mental health initial evaluation note (prior to 1992 Veteran was a heavy, daily drinker).  The Board specifically instructed the VA examiner to address any relationship between the Veteran's alcohol and drug use/abuse related to his service-connected PTSD and his current sleep

An addendum opinion was subsequently obtained in December 2017 in which the examiner found that it was less likely than not that the sleep apnea was caused or aggravated by his PTSD.  The examiner acknowledged that the literature supports increased "vulnerability" for sleep apnea development in individuals who smoke and consume alcohol, but concluded that there was no support that these activities cause or aggravate sleep apnea.  The Board is concerned as to the lack of explanation as to the examiner's reference that these activities can lead to increased "vulnerability" to sleep apnea, and finds that this statement must be further reconciled with the examiner's conclusion that it is less likely than not that the Veteran's sleep apnea was caused or aggravated by his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who provided the December 2017 opinion.  If the examiner is no longer available, obtain an opinion from another appropriate examiner.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinio must include a notation that this record review took place.

After reviewing the record, the VA examiner is asked to respond to the following inquiries:

a).  Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's current sleep apnea was caused by the Veteran's PTSD?  

b).  Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by the Veteran's PTSD?  Aggravation indicates an underlying worsening of the condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to identify the baseline level of disability that existed before aggravation by the service-connected disability occurred.

In rendering these opinions, the examiner should specifically address the Veteran's heavy alcohol and drug use following his return from Vietnam to at least 1992.  For the purposes of this opinion, such use must be presumed as being a manifestation of his PTSD.

To the extent possible, the examiner should reconcile any opinion with the statement in the December 2017 opinion that the literature supports increased "vulnerability" for sleep apnea development in individuals who smoke and consume alcohol.  

A complete rationale for all opinions should be set forth.

After the above development has been completed, adjudicate the claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




